DETAILED ACTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bosshart et al. (US 20140244966 A1, hereinafter Bosshart) in view of Krishnamoorthi (US 20160357534 A1).
For claim 1, Bosshart discloses circuitry for use in a network switch, the network switch being for use, when the network switch is operation, in generating, based at least in part upon at least one received packet, at least one outgoing packet (switch 14 in Fig. 1 in view of [0019] “the OpenFlow switch flow tables contain flow entries, each having ternary values for a selected set of packet header fields (i.e., for a packet header vector). For each packet header vector to be analyzed by switch 14 under OpenFlow, table flow entries in a given table are searched in order (e.g., top address down), with the first matching entry returned”; note that a switch receives and transmit packets), the circuitry comprising at least one hardware processor-based packet-processing pipeline that comprises a plurality of pipeline stages that are programmable, at least in part, the at least one hardware processor-based packet-processing pipeline being for use in (1) modifying, at least in part, the at least one received packet to generate the at least one pipelines 22_mat0-22_matR that modify and forward outgoing packets as shown in Fig. 2, which shows circuit in operation; note that a switch normally comprises processor and memory), the circuitry comprising: 
at least one hardware processor-based processing pipeline comprising a plurality of pipeline that are programmable (Fig. 2 shows a device that has a hardware processor-based processing pipeline and Fig. 4 shows a plurality of pipelines), at least in part, the one hardware processor-based processing pipeline being for use in (1) modifying, at least in part, the at least one received packet to generate the at least one outgoing packet, and (2) forwarding the at least one outgoing packet from the network switch, the plurality of pipeline stages (Fig. 2 shows more details of circuitry switch 14 ([0008]) that shows a plurality of pipeline stages 20-24, pipelines 22_mat0-22_matR that modify and forward outgoing packets as shown in Fig. 2, which shows circuit in operation; note that a switch normally comprises processor and memory) comprising:
at least one parser stage to parse and identify, at least in part, header field information of the at least one received packet ([0017] “a parser 20, which in general may select from any of various fields within the packet and align the information from the selected fields to create a packet header vector” in view of Fig. 2);
generating, at least in part, the at least one outgoing packet by at least one other stage of the plurality of pipeline stages, the generating of the at least 
	match-action stages a match and modify, at least in part, the header field information based,  at least in part, upon match-action table information, to generate modified header field information ([0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken … FIG. 2 illustrates a total of R-1 potential tables”); and 
at least one other stage to generate, at least in part, the at least one outgoing packet based, at least in part upon the modified header field information (Fig. 2 shows pipeline stages generating outgoing packet P_0-P_N);
wherein:
	when the circuitry is in operation, the circuitry is to receive at least one set of instructions to configure, at least in part, , at least one data path of the plurality of pipeline stages to perform data-plane packet processing pipeline algorithms to generate the at least one outgoing packet ([0020] “The OpenFlow table is a content associative memory … in OpenFlow, this location therefore defines the corresponding action to be taken, typically by pointing to an address in an action memory that corresponds to the flow table just searched. Thus, OpenFlow actions, again associated with a packet that matches a flow table entry, are generally one or more instructions to perform various operations for the packet that matched the flow table row” in view of FIG. 2 that perform data-plane packet processing pipeline to generate the at least one outgoing packets P_0 – P_N); 
data-plane packet pipeline processing algorithms ([0020] “OpenFlow actions, again associated with a packet that matches a flow table entry, are generally one or more instructions to perform various operations for the packet that matched the flow table row” in view of FIG. 2 that shows a pipeline processing for data packets comprising Match/Action Tables 22.sub.MAT0-22.sub.MATn  and [0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken. … A different action option allows selected modifications to be postponed until after all match stages are executed”);
	the data-plane packet pipeline processing algorithms comprise match-action algorithms to be implemented, at least in part, by the match-action stages (FIG. 2 that shows a pipeline processing for data packets comprising Match/Action Tables 22.sub.MAT0-22.sub.MATn  and [0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken. … A different action option allows selected modifications to be postponed until after all match stages are executed”); and
	when the circuitry is in the operation, the circuitry is to collect packet-related information for use in network management operations ([0083]-[0084] “Any unit memories that can be configured as statistics memories have connections on their address and write data input ports and read data output port to the statistics increment and route logic … Meters and stateful memories are similar to statistics in that they require read modify write operation. They will have attached logic on the address and write data input ports, and ” and [0107] “The data outputs of these memories are connected to the logic that will control action instruction fetch, address action memory, and determine next-table, in addition to their connections required for other uses such as match, action, statistics and meters”; note that statistics and meters are commonly used for network management operations). 
Bosshart is silent but Krishnamoorthi, in the same field of hardware programing, discloses ,instructions are at least in part, upon compilation of text-based source code ([0088])” Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.), binary code that may be executed (e.g., executable files that may be directly executed by an operating system, bitstream files that may be used to configure an FPGA, Java byte code, object files combined together with linker directives, source code, makefiles, etc.), text files that may be executed in conjunction with other executables (e.g., Python text files, Octave files, a collection of dynamic-link library (DLL) files with text-based combining, configuration information that ”). OOSA would be motivated to use a known technique of using the high level text-based source code to generate instruction by Krishnamoorthi for the packet processing by Bosshart to result in a predictable results of processing packets. The motivation to combine Bosshart and Krishnamoorthi are suggested by KSR rationales (MPEP 2143), such as rationales C, D and G.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to combine Bosshart and Krishnamoorthi to take advantage of obtaining instructions generated by computer based on text-based source code ([0088] of Krishnamoorthi).
For claim 24, Bosshart discloses a method implemented, at least in part, by circuitry for use in a network switch, the network switch being for use, when the network switch 14 in Fig. 1 in view of [0019] “the OpenFlow switch flow tables contain flow entries, each having ternary values for a selected set of packet header fields (i.e., for a packet header vector). For each packet header vector to be analyzed by switch 14 under OpenFlow, table flow entries in a given table are searched in order (e.g., top address down), with the first matching entry returned”; note that a switch receives and transmit packets), the circuitry comprising at least one hardware processor-based packet-processing pipeline that comprises a plurality of pipeline stages that are programmable, at least in part, the at least one hardware processor-based packet-processing pipeline being for use in (1) modifying, at least in part, the at least one received packet to generate the at least one outgoing packet and (2) forwarding the at least one outgoing packet from the network switch (Fig. 2 shows more details of circuitry switch 14 ([0008]) that shows a plurality of pipeline stages 20-24, pipelines 22_mat0-22_matR that modify and forward outgoing packets as shown in Fig. 2, which shows circuit in operation; note that a switch normally comprises processor and memory), the method comprising: 
parsing and identifying, at least in part, header field information of the at least one received packet by at least one parser stage of the plurality of pipeline stages ([0005] “The block comprises an input for receiving data in a packet header vector, where the vector comprises data values representing information for a packet” and [0017] “a parser 20, which in general may select from any of various fields within the packet header vector” in view of Fig. 2); 
matching and modifying, at least in part, the header field information by match-action stages of the plurality of pipeline stages, the matching and the modifying being (1) based, at least in part, upon match-action table information and (2) to generate modified header field information ([0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken … FIG. 2 illustrates a total of R-1 potential tables”); and 
generating, at least in part, the at least one outgoing packet by at least one other stage of the plurality of pipeline stages, the generating of the at least one outgoing packet being based, at least in part, upon the modified header information (Fig. 2 shows pipeline stages generating outgoing packet P_0-P_N); 
wherein: 
	when the circuitry is in operation, the circuitry is to receive at least one set of instructions to configure, at least in part, at least one data path of the plurality of pipeline stages to perform data-plane packet processing algorithms to generate the at least one outgoing packet ([0020] “The OpenFlow table is a content associative memory … in OpenFlow, this location therefore defines the corresponding action to be taken, typically by pointing to an address in an action memory that corresponds to the flow table just searched. Thus, OpenFlow actions, again associated with a packet that matches a flow table entry, are instructions to perform various operations for the packet that matched the flow table row”); 
	the at least one set of instructions is to be generated based at least in part, the data-plane packet pipeline processing algorithms ([0020] “OpenFlow actions, again associated with a packet that matches a flow table entry, are generally one or more instructions to perform various operations for the packet that matched the flow table row” in view of FIG. 2 that shows a pipeline processing for data packets comprising Match/Action Tables 22.sub.MAT0-22.sub.MATn  and [0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken. … A different action option allows selected modifications to be postponed until after all match stages are executed”);
the data-plane packet pipeline processing algorithms comprise match-action algorithms to be implemented, at least in part, by the match-action stages (FIG. 2 that shows a pipeline processing for data packets comprising Match/Action Tables 22.sub.MAT0-22.sub.MATn  and [0017] “match/action table 22.sub.MAT0 receives the packet header vector and determines if the vector matches any content row within the table and if so, an action is taken. … A different action option allows selected modifications to be postponed until after all match stages are executed”); and
when the circuitry is in the operation, the circuitry is to collect packet-related information for use in network management operations ([0083]-[0084] “Any unit memories that can be configured as statistics memories have connections on their address and write data input ports and read data output port to the statistics increment and route logic … Meters and stateful memories are similar to statistics in that ” and [0107] “The data outputs of these memories are connected to the logic that will control action instruction fetch, address action memory, and determine next-table, in addition to their connections required for other uses such as match, action, statistics and meters”; note that statistics and meters are commonly used for network management operations).
Bosshart is silent but Krishnamoorthi, in the same field of hardware programing, discloses ,instructions are at least in part, upon compilation of text-based source code ([0088])” Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.), binary code that may be executed (e.g., executable files that may be directly executed by an operating system, bitstream files that may be used to configure an FPGA, Java byte code, object files combined together with linker directives, source code, makefiles, etc.), text files that may be executed in conjunction with other executables (e.g., Python text files, ”). OOSA would be motivated to use a known technique of using the high level text-based source code to generate instruction by Krishnamoorthi for the packet processing by Bosshart to result in a predictable results of processing packets. The motivation to combine Bosshart and Krishnamoorthi are suggested by KSR rationales (MPEP 2143), such as rationales C, D and G.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to combine Bosshart and Krishnamoorthi to take advantage of obtaining instructions generated by computer based on text-based source code ([0088] of Krishnamoorthi).
Independent claims 13 and 35 are rejected because they are the corresponding non-transient machine readable storage medium storing program instructions for being executed by the circuitry of claim 1 and the method of claim 24, and have the corresponding same subject matter.
As to claims 2, 14, 25 and 36, Bosshart in view of Krishnamoorthi discloses claims 1, 13, 24 and 35, Krishnamoorthi further discloses: the text-based source code is based, at least in part, upon: a subset of C programming language; P4 programming language; or Python programming language ([0088])” Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.), binary code that may be executed (e.g., executable files that may be directly executed by an operating system, bitstream files that may be used to configure an FPGA, Java byte code, object files combined together with linker directives, source code, makefiles, etc.), text files that may be executed in conjunction with other executables (e.g., Python text files, Octave files”; note that C++ include C language). 
As to claims 3, 15, 26 and 37, Bosshart in view of Krishnamoorthi discloses claims 2, 14, 25 and 36, Krishnamoorthi further discloses: the subset of C programming the ISO/IEC 9899:1999 C programming language standard” [0021] of Krishnamoorthi). 
As to claims 4, 16, 27 and 38, Bosshart in view of Krishnamoorthi discloses claims 3, 15, 26 and 37, Bosshart further discloses: an application specific integrated circuit comprises the at least one hardware processor-based packet-processing pipeline. (see Fig. 2 for packet-processing pipeline in view of the parent claims). 
As to claims 5 , 17, 28 and 39, Bosshart in view of Krishnamoorthi discloses claims 4 and 17, Krishnamoorthi further discloses: the subset of C programming language also comprises an if-then statement. (“if-then” is a common used field in C language, Examiner takes an official notice on this statement. It is defined in “the ISO/IEC 9899:1999 C programming language standard” [0021] of Krishnamoorthi). 
As to claims 6, 18, 29 and 40, Bosshart in view of Krishnamoorthi discloses claims 5 , 17, 28 and 39, wherein: the header field information of the at least one received packet comprises packet flow five-tuple-related information (It is well known in the art that TCP/IP packet header comprising packet flow five-tuple-related information. Examiner takes an official notice on this statement. For example, Yadav (US 20160359685 A1) disclose it in [0050] “packet flow data that describes packet flow information or is derived from packet flow information, which may include, for example, a five-tuple or other set of values that are common to all packets that are related in a flow (e.g., source address, destination address, ”). 
As to claims 7, 19, 30 and 41, Bosshart in view of Krishnamoorthi discloses claims 6, 18, 29 and 40, Krishnamoorthi further discloses: the at least one set of instructions is usable with a configuration synthesis tool for use in synthesizing configuration of at least a portion of the at least one hardware processor-based packet-processing pipeline ([0088]) ”Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.)”).
As to claims 8, 20, 31 and 42, Bosshart in view of Krishnamoorthi discloses 7, 19, 30 and 41, Krishnamoorthi further discloses: the compilation is to be generated, at least in part, by a compiler; the compiler is for use in generating different sets of instructions for use in configuring different data-plane packet processing hardware; and in event that the compiler is unable to generate the at least one set of instructions for the at least one hardware processor-based packet-processing pipeline, the compiler is to indicate compiler error (suggested by [0088]) ”Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not another type of hardware and/or software based code that may be compiled and/or synthesized, etc. … may be used to configure an FPGA)”; note that a compiler would generate error when it properly done compiling; and program code may be applied to hardware). 
As to claim 9, 21, 32 and 43, Bosshart in view of Krishnamoorthi discloses claims 8, 20, 31 and 42, Krishnamoorthi further discloses: the configuration synthesis tool is to perform synthesis and executability operations related to different pipeline processor designs (suggested by [0088]) ”Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.)”). 
As to claims 10, 22, 34, 44, Bosshart in view of Krishnamoorthi discloses claims 9, 21, 32 and 43, Krishnamoorthi further discloses: the configuration synthesis tool is to perform other operations related to generating the at least one set of instructions based, at least in part, upon a user-specified template or partial program; and the other operations relate, at least in part, to supplementing the user-specified template or partial Program code (sometimes referred to herein as code, input code, output code, etc.) is to be broadly interpreted to include text-based code that may not require further processing to execute (e.g., C++ code, Hardware Description Language (HDL) code, very-high-speed integrated circuits (VHSIC) HDL (VHDL) code, Verilog code, Java code, another type of hardware and/or software based code that may be compiled and/or synthesized, etc.)”; note that text-based source code are user-specified templates/programs).
As to claims 11, 23, 34, 45, Bosshart in view of Krishnamoorthi discloses claims 10, 22, 34, 44, Bosshart further discloses: the packet-related information relates, at least in part, to packet and ports; and the network management-related operations relate, at least in part, to managing the network switch and a network ([0107] “The data outputs of these memories are connected to the logic that will control action instruction fetch, address action memory, and determine next-table, in addition to their connections required for other uses such as match, action, statistics and meters”; note that statistics and meters are commonly used for network management operations).
As to claim 12, Bosshart in view of Krishnamoorthi discloses claim 6, further comprises the network switch (see switch 14 in Fig. 1). 
Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive.
	Applicant argued that cited references do not teach newly added claim limitations for independent claims. Examiner respectfully disagrees. The new claim limitations have been addressed above. Examiner welcome Applicant to contact Examiner if doing so would help advancing prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianye Wu whose telephone number is (571)270-1665.  The examiner can normally be reached on Monday to Thursday, 8am to 7pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JIANYE WU/Primary Examiner, Art Unit 2462